NUMBER 13-14-00585-CR

                             COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                      Appellant,

                                         v.

JARED GOMEZ,                                                              Appellee.


                  On appeal from the 148th District Court
                        of Nueces County, Texas.


                                      ORDER

            Before Justices Rodriguez, Benavides, and Perkes
                            Order Per Curiam
      Appellant, the State of Texas, by and through the District Attorney in and for

Nueces County, Texas, has filed a motion for stay of proceedings in the above cause.

On October 7, 2014, the trial court granted a motion to reconsider or reduce sentence.

The State has filed a notice of appeal and has requested a stay in the trial court’s

proceedings pending disposition of its appeal.   See TEX. CODE CRIM. PROC. ANN. §
44.01(b),(e) (West, Westlaw through 2013 3d C.S.). The Court, having examined and

fully considered the motion for stay of proceedings, is of the opinion that said motion

should be granted.    The motion for stay is hereby GRANTED, and the trial court's

proceedings are hereby ordered STAYED pending disposition of the State’s appeal.

                                                     PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Order delivered and filed this
the 8th day of October, 2014.




                                          2